Case 2:21-cv-02803-RGK-MAR Document 25-3 Filed 05/28/21 Page 1 of 5 Page ID #:200




                                  EXHIBIT B
                                     39
Case 2:21-cv-02803-RGK-MAR Document 25-3 Filed 05/28/21 Page 2 of 5 Page ID #:201




                                  EXHIBIT B
                                     40
Case 2:21-cv-02803-RGK-MAR Document 25-3 Filed 05/28/21 Page 3 of 5 Page ID #:202




                                  EXHIBIT B
                                     41
Case 2:21-cv-02803-RGK-MAR Document 25-3 Filed 05/28/21 Page 4 of 5 Page ID #:203




                                  EXHIBIT B
                                     42
Case 2:21-cv-02803-RGK-MAR Document 25-3 Filed 05/28/21 Page 5 of 5 Page ID #:204




                                  EXHIBIT B
                                     43
